DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-41 and 51-65 in the reply filed on 27 August 2021 is acknowledged.  In addition, the election of species and subspecies, prokaryotic and Escherichia, without traverse, is also acknowledged.  Claims 1-10, 18-20 and 22-65 read upon the elected species.

Status of Application
Claims 1-65 are pending and subject to examination on the merits.  Claims 42-50 are withdrawn from further consideration as they are drawn to a non-elected invention.  Claims 11-17 and 21 are withdrawn as they are drawn non-elected species.  As such, claims 1-10, 18-20, 22-41 and 51-65 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/030328 filed 28 April 2018 which claims benefit of US Provisional 62/491,603 filed 30 April 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 has been considered by the examiner.  See initialed and signed PTO/SB08.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 18-20 and 22-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 16/606,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to an industrially suitable anucleated cell-based enzyme immobilization and delivery platform, comprising an intact anucleated cell derived from a protease deficient parental cell and comprising at least one expressed self-assemble enzyme immobilized to the surface of the cell.
The claims to the ‘601 application in their broadest are drawn to an anucleated cell-based platform for the encapsulation and deliver of agricultural compounds comprising an intact at least one non-expressed industrial compound.  Additional 
Thus, the different between the two sets of claims, when the dependent claims are combined with the independent claim of the ‘601 application, is the ‘601 claims comprise an agricultural compound within its cells.  However, the instant claims are comprising and it is permissible to comprise additional elements including agricultural compounds.  In addition, the instant claims require the enzyme is immobilized on the cell surface, however, the heterologous proteins (which include enzymes) expressed on the cell surface (claim 40) would be immobilized by the fusion proteins (as claims 43-44; again see paragraph 0190/224, of both pg-pubs).  As such, the claims overlap in scope to such an extent to be obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-10, 19, 22-23, 25-28, 40-41, 51-57, 59-60, 63 and 65 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Sabbadini et al. (US 2015/0218254 – cited on IDS).
Sabbadini et al. teach:
Regarding claims 1-10, 19, 22-23, 26-28, an anucleated minicell from E. coli or B. subtilis (See paragraph 0244, 0283) which displays immobilized enzymes on its surface, wherein immobilization through fusion proteins having transmembrane or anchoring domains and the enzyme, wherein said enzyme include lipases, proteases and isomerases (See paragraphs 0020, 0022) and wherein said minicell has reduced endogenous proteases (See paragraph 0386) and manipulating such proteases as those described in paragraph 0389 (clpP, hflA, protease V, etc.).
Regarding claim 25 and 59, OmpA-Lpp is described a surface expressing moiety for surface display (See paragraph 0536).
Regarding claims 40-41, the intended use of said anucleated cells or how they were made does not materially differentiate the anucleated cells as taught by Sabbadini et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 November 2021